Citation Nr: 1443053	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 24, 2010, and thereafter in excess of 70 percent. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Army from May 1970 to December 1971. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Columbia, South Carolina (RO).  In a February 2008, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective from September 12, 2007, the date of claim. 

In March 2010, the Veteran testified before the undersigned during a videoconference hearing from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).

In July 2010, the Board remanded the claim for increased rating to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directives, outstanding VA treatment records were obtained and associated with the claims folder, and the Veteran was afforded a November 2010 VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand). 

Based on the findings from the November 2010 VA examination, the AMC in a May 2011 rating decision, the AMC increased the assigned evaluation to 70 percent, effective from November 24, 2010, the date of the VA examination.  As this increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In June 2011, the Veteran initiated a claim for entitlement to TDIU, based in part on his PTSD disability, but the RO denied the claim for TDIU in January 2012 rating decision.  However, a TDIU rating may flow from (be part and parcel of) an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider entitlement to a TDIU rating on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  Additional VA treatment records dated through 2013 have been associated with the Veteran's electronic claims folder, and a July 2014 waiver of initial consideration of those records by the Veteran's representative has been associated with the claims folder. 


FINDINGS OF FACT

1.  During the entire period under appeal, the Veteran's disability due to PTSD has been manifested by depressed mood, constricted affect, impaired concentration and judgment, memory impairment, irritability, anger outburst, sleeping impairment, social withdrawal, and difficulty in establishing and maintaining effective work and social relationships, which supports occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.

2.  At no point during the period under appeal has the Veteran's PTSD disability resulted in total occupational and social impairment, manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

3.  The evidence of record shows that the Veteran's PTSD disability likely renders him unable to obtain and maintain substantially gainful employment. 






CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for PTSD prior to November 24, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 percent rating for PTSD since to November 24, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed in March 2008.  Thereafter, the Veteran's claim was initially adjudicated and he filed a timely appeal.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  In January 2008, April 2009, November 2010 and August 2011, VA provided the Veteran with psychiatric examinations that addressed the severity of the Veteran's PTSD.  The Board finds that the relevant opinions expressed on VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in August 2011.  38 C.F.R. § 3.327(a).  The Veteran has not asserted, and the Board does not find, any evidence that suggests the Veteran's PTSD disability has worsened since the 2011 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he testified during a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran seeks a higher initial evaluation in excess of 30 percent of his PTSD disability prior to November 24, 2010, and thereafter an evaluation in excess of 70 percent.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks an initial evaluation in excess of 30 percent for his PTSD disability prior to November 24, 2010, and thereafter, an evaluation in excess of 70 percent.  

VA and private treatment records dated prior to his claim show that the Veteran had been hospitalized multiple times to receive treatment for his mental health problems, primarily for his substance abuse and depression symptoms, and later for his PTSD disability.  The private record shows that the Veteran was hospitalized for a month in 1993 for suicidal ideations, although he denied feeling suicidal at the time of his hospital admission.  He was subsequently hospitalized at a VA medical facility for alcohol dependency in 1993 and 1999.  The Veteran underwent a VA psychiatric examination in January 2000, which showed the Veteran's mood was depressed and anxious, he complained of hearing voices occasionally, he was irritable, he was previously prone to episodes of violence associated with his drinking, he had impaired concentration, and his insight and judgment were poor.  The Veteran was diagnosed with moderate PTSD and assigned a GAF scaled score of 50.  The Veteran's claim was originally denied because the evidence of record failed to confirm an alleged in-service stressor event. 

VA treatment records note that the Veteran's symptoms were exacerbated in 2005 following the death of his nephew.  He was hospitalized again in 2005, 2006, and 2007 to treat his substance abuse and PTSD symptoms.  The VA medical records dated between 2005 and 2007 show that the Veteran received GAF scaled scores ranging between 30 and 45.  In an August 2007 VA mental health in-patient treatment record, it was noted that the Veteran was not employable due to his chronic, severe PTSD, which was manifested by persistent symptoms and frequent flare-ups that had adverse effect on several of his physical illnesses.  Subsequent VA mental health in-patient treatment record showed that the Veteran has successfully completed all aspects of his inpatient PTSD program and he was discharged with instructions to obtain follow-up treatment with his local VA provider. 

The Veteran filed his petition to reopen his previously denied claim for service connection for PTSD in September 2007.  He was awarded service connection and assigned a 30 percent evaluation, effective from the date of his claim to reopen.  During the applicable period under appeal, the Veteran's PTSD disability has been evaluated four times by VA. 

In January 2008, the Veteran was afforded a VA psychiatric examination in conjunction with his claim for service connection for PTSD.  The examination report shows that the Veteran had been receiving treatment for his PTSD since 2000 and he had recently been hospitalized in 2007.  The examiner noted that based on a review of the Veteran's mental health records contain similar PTSD symptoms throughout.  The Veteran complained of flashbacks, nightmares, intrusive thoughts, hyperviligence, irritability, isolation, and withdrawal from others.  He reported that he had difficulty maintaining jobs due to his level of irritability, and he denied having steady work since his military service.  The Veteran reported that he was currently not working.  He also informed the VA examiner that he was capable of completing household chores and activities of daily living without assistance, and he denied current use of alcohol but reported a history of excessive drinking to manage his symptoms.  The Veteran was currently married to his wife of 34 years. 

On mental status examination, the 2008 VA examiner observed that the Veteran had appropriate appearance, behavior, and hygiene.  He appeared nervous and demonstrated psychomotor agitation during the examination.  His speech was considered limited, but clear, coherent and logical.  His short-term memory and concentration were evaluated as somewhat impaired.  There was no evidence of thought or perceptual disorder, and his insight and judgment were evaluated as adequate.  A diagnosis of PTSD was provided and the Veteran was assigned a GAF scaled score of 48.  The VA examiner noted that the Veteran's PTSD disability caused him a moderate level of social and occupational functioning.  

The record next contains a February 2009 medical statement from the Veteran's treating therapist at the Greenville Vet Center.  This medical statement shows that the Veteran had been receiving treatment at the Vet Center since 2005, when he presented with a significant degree of anxiety, intrusive thoughts, difficulty being around others, and out of control anger episodes.  He had been hospitalized in 2007 in a residential PTSD treatment program where he was evaluated as "100% Un-employable and totally and permanently disabled by his PTSD."  It was further noted that the Veteran's PTSD was predominantly manifested by daily intrusive thoughts, extremity anxiety, depression, sleep disorder and nightmares, panic attacks, isolation, anger/rage, and emotional numbness.  His intrusive thoughts are triggers for episodes of severe depression.  His treating Vet Center therapy concluded that the Veteran's PTSD symptomatology had significantly affected his life and his disability had totally changed his way of life with his family, his job, and his normal social interaction.  The Veteran was considered unable to function in a work environment because of the severity of his PTSD. 

In April 2009, the Veteran underwent another VA psychiatric examination to evaluate the severity of his PTSD disability.  The report shows that the Veteran complained of the following: flashbacks, nightmares, lack of interests and motivation, avoidance of others, anxiety, sleep impairment, depressed mood, poor concentration, lack of interest, anger problems, irritability, and feelings of hopelessness.  The Veteran informed the examiner that he was currently married and he and his wife had been together for over 34 years.  He denied having any other friendships.  He stated that he did not have any hobbies and he preferred to stay at home by himself.  He reported a history of alcohol abuse, but stated he had stopped drinking three years ago.  The Veteran reported that in 2008 he had been charged with domestic violence and resisting arrest.  The Veteran complained that he had poor motivation to complete his activities of daily living, and on occasion, he had to be told by his wife to take a shower.  The Veteran stated that he was not working and he had difficulty with employment due to not showing up for work, poor concentration and difficulty getting along with others. 

On mental status examination, the 2009 VA examiner observed that the Veteran was oriented.  His thought process was generally linear and his speech was considered clear.  He had an anxious affect.  He reported that he had difficulty with his memory, and he reported that he occasionally experienced auditory hallucination, but he did not report any overt psychosis.  He reported a history of suicide attempt, but he denied any current thoughts of suicide.  The Veteran was assessed with PTSD and Depression Disorder, and he was assigned a GAF scaled score of 47.  The VA examiner noted that the Veteran's depression was likely related to his PTSD disability.  It was noted that his weekly group therapy sessions kept him from completely isolating himself, and he had significant problems with anger, poor concentration, difficulty getting along with others, and difficulty with performing his job over the years.  The VA examiner opined that the Veteran had moderate to severe level social impairment and severe level of occupational impairment because of his PTSD symptoms.  

The Veteran testified during the March 2010 Board videoconference hearing that his PTSD symptomatology has increased in severity since his prior VA examination.  He testified that his anger has been out of control.  At one point, he threw an object at his wife.  He had changed counselors at the Vet Center, and other people had told him that he was isolating himself.  His wife testified at the hearing that the Veteran has grown more withdrawn and lost his previous progress.  The Veteran's wife stated that, based on what she had observed and experienced at home, the Veteran's condition had deteriorated since his prior VA examination.

Pursuant to the Board's July 2010 remand instructions, the Veteran was provided another VA psychiatric examination on November 24, 2010.  That examination report shows that the Veteran had been receiving ongoing treatment from VA and he attended a weekly group therapy sessions as a social outlet and for his alcohol abuse support.  He stated that he had been married for 35 years but he denied any friends.  He reported a legal history of outstanding bills and domestic violence.  The Veteran reported that he had been sober since 2006, which has helped to decrease his episodes of violence.  The Veteran complained of irritability, social withdrawal, decreased interest, emotional numbness, and decreased tolerance of social and personal stressors.  The Veteran denied having any hobbies or interests because he becomes too frustrated, and he reported that he spends his days watching TV and walking his dogs.  

On mental status exam, the 2010 VA examiner observed that the Veteran had poor appearance, but otherwise adequate hygiene and his fair grooming.  His psychomotor activities were restless and tense, and his attitude towards the examiner was cooperative but irritable.  The Veteran's affect was blunted and his mood was anxious and depressed.  The Veteran impaired concentration and his thought process was evaluated as rambling.  He stated that on occasion he experienced hallucinations that were recurrent but not persistent; however, the VA examiner found that his reality testing was normal.  The Veteran reported that he experienced sleep impairment, when he has nightmares several times a week and on average he has only four to six hours of sleep a night.  The Veteran exhibited ritualistic behavior at home, when he has definite routines for performing his personal hygiene and household chores.  The Veteran experienced panic attacks approximately once or twice a week that are manifested by increased heart rate, decreased vision, dizziness, lightheadness, and urge to flee.  The Veteran reported that he has had general homicidal thoughts, when he becomes angry with someone, but without specific intent to hurt anyone.  He denied any suicidal ideations.  His impulse control was evaluated as fair and he had impaired memory.  The Veteran was diagnosed with PTSD, depression disorder, and alcoholism in remission.  He was assigned a GAF score of 38.  The VA examiner concluded that the Veteran's PTSD disability caused him severe occupational impairment due to irritability, distractibility, reduced energy, reduced stress tolerance, and chronic difficulty establishing and maintaining relationships.  The VA examiner further concluded that the Veteran's PTSD disability resulted in deficiencies in most areas, including judgment, work, thinking, family, and mood, but his disability did not cause him total occupational and social impairment.  

In August 2011, the Veteran was afforded a VA psychiatric examination in conjunction with is claim for TDIU due to his PTSD disability.  The examination report shows that the Veteran experienced symptoms of recurrent intrusive thoughts, avoidance, diminished interested, detachment from others, restricted range of affect, sleep impairment, anger problems, impaired concentration, and exaggerated startled response.  VA examiner found that the Veteran's PTSD disability was manifested by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbed motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, and intermittent inability to perform activities of daily living.  The Veteran was assigned a GAF score of 50.  The VA examiner concluded that the Veteran had moderate to severe social and occupational impairment due to his PTSD disability, but his PTSD disability alone did not render him unable to secure or maintain employment.  

In an addendum to the August 2011 VA examination report, the 2011 VA examiner noted that the Veteran was not currently employed.  The Veteran reported that he had been employed off and on until he stopped working about 15 years ago.  The Veteran reported that he could not hold a job due to anger, poor concentration, and difficulty following directions, and decreased reliability and efficiency.  The Veteran informed the VA examiner that he had been fired from his last job because he had thrown a hatchet towards his supervisor.  The VA examiner noted that based on a review of the claims folder, the Veteran presented with moderate to severe social and occupational impairment, but at the time of August 2011 VA examination, the Veteran's PTSD disability only resulted in reduced reliability for productivity and efficiency in the work setting.  The VA examiner confirmed his previous medical conclusion that the Veteran's PTSD disability alone did not render him unemployable. 

Subsequent VA treatment records show that the Veteran continued to seek treatment for his PTSD disability manifested by irritability, depressed mood, limited interest, poor concentration, difficult marital relationship and sleep impairment.  These records show that the Veteran was assigned GAF scaled scores ranging between 45 to 55. 

Here, the Veteran seeks a higher initial evaluation than 30 percent for his PTSD disability prior to November 24, 2010, and thereafter an evaluation in excess of 70 percent.  

In this case, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood, anxious affect, impaired concentration and judgment, flashback and nightmares, memory impairment, irritability, anger outburst, auditory hallucinations, sleeping impairment, social withdrawal, preoccupied thought content on financial stressor issues, disturbed motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran had a history of suicide attempt in 1993, but he currently only reports having suicidal and homicidal ideations with no intent to act upon his thoughts.  His disability has been consistently characterized as severe by the VA examiners and by his treating medical providers.  These symptoms are directly consistent with a 70 percent evaluation, and a 70 percent evaluation is warranted for the entire period under appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered the Veteran's reports that his PTSD disability has affected his ability to obtain and maintain employment.  It is apparent that his symptomatology affected his ability to maintain employment, as demonstrated by his reported inappropriate behavior at work and being fired from his last job because he threw a hatchet at his supervisor.  The Board has considered the findings in the 2007 VA mental health in-patient treatment note that the Veteran is totally disabled, but his subsequent records show that he successfully completed his in-patient program which suggests improvement in his PTSD symptomatology prior to applicable period under appeal.  Pertinently, both 2010 and 2011 VA examiners found that the Veteran's symptomatology created difficulty at his place of employment, but not that it caused him total occupational impairment. 

Moreover, the objective findings from clinical evaluations are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, there is no evidence that the Veteran's PTSD results in symptoms consistent with such severe criteria as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  While the VA examiners noted that the Veteran reported recurrent auditory hallucinations, there is no indication that he had overt psychosis or experienced persistent symptoms.  Also, the Veteran has consistently received a GAF scale score range that falls into the category that suggests serious symptomatology, but not scores indicative of totally disabling symptomatology.

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.  

The objective medical findings recorded and tracked throughout the appeal period support the criteria for the 70 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an increased disability rating of 70 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate since he was awarded service connection effective from September 2007.  Although the record does show that the Veteran had been hospitalized multiple times prior to filing his PTSD claim, subsequent VA treatment records show that he has had improvement since he was last hospitalized in 2007. The Veteran's main symptoms are contemplated in the assigned 70 percent rating.  A rating in excess of that assigned is provided for certain manifestations of his PTSD but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.  Accordingly, an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU 

TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, because of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Given the above award of a 70 percent evaluation for the Veteran's PTSD throughout the applicable period under appeal, the schedular criteria for a TDIU armet.  See 38 C.F.R. § 4.16(a).  The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any point during the appeal period.  Id. 

The record contains medical statements that touch and concern the question of whether the Veteran's PTSD disability precludes him from securing or maintaining a substantially gainful occupation.  Notably, each of medical opinions of record demonstrates that the Veteran's PTSD disability significantly impairs his ability maintain substantially gainful employment.  The 2007 treating VA in-patient psychologist, as noted above, concluded that the Veteran's PTSD disability have rendered him "totally" unemployable.  This medical conclusion was confirmed by his treating Vet Center therapist who opined that the Veteran was unable to function in a work environment because of his PTSD disability.  In addition, the 2009 and 2010 VA examiners found that the Veteran's overall PTSD disability resulted in severe level of occupational impairment due to irritability, distractibility, reduced energy, reduced stress tolerance, and chronic difficulty establishing and maintaining relationships.  While the 2011 VA examiner also found that the Veteran's PTSD disability resulted in severe social and occupational impairment, the 2011 VA examiner conclude that the Veteran's symptomatology did not render him totally unemployable.  

Moreover, throughout the period under appeal, the Veteran's PTSD has been characterized as moderate to severe, and he has been assigned GAF scale scores predominately ranging between 38 to 50.  Such scores are indicative of serious symptoms or serious impairment in social, occupational or school functioning.  Such GAF scores are compatible with findings of unemployability, as defined under 38 C.F.R. § 4.16(a).

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected PTSD.  Accordingly, entitlement to a TDIU for the period since May 16, 2007 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).







ORDER

Entitlement to an evaluation of 70 percent, but not higher, for PTSD prior to November 24, 2010 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 70 percent for PTSD since November 24, 2010 is denied. 

Entitlement to TDIU is granted. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


